COURT OF APPEALS OF VIRGINIA


              Present: Judges Kelsey, Beales and Senior Judge Clements
UNPUBLISHED



              SHAWN PARKER

              v.     Record No. 0609-12-1

              VIRGINIA BEACH DEPARTMENT
               OF HUMAN SERVICES
                                                                                    MEMORANDUM OPINION *
                                                                                         PER CURIAM
              SHAWN PARKER                                                             NOVEMBER 6, 2012

              v.     Record No. 0610-12-1

              VIRGINIA BEACH DEPARTMENT
               OF HUMAN SERVICES


                             FROM THE CIRCUIT COURT OF THE CITY OF VIRGINIA BEACH
                                               Patricia L. West, Judge

                               (Jeffrey F. Riddle; Cowardin & Kim, PLC, on briefs), for appellant.

                               (Mark D. Stiles; Christopher Boynton; Rachel Allen; Office of the
                               City Attorney, on brief), for appellee.

                               (Margaret V. Weaver; Thomas & Associates, P.C., on brief),
                               Guardian ad litem for the minor children.


                     Shawn Parker (father) appeals an order terminating his parental rights to his children. Father

              argues that the trial court erred by terminating his parental rights because the Virginia Beach

              Department of Human Services (the Department) did not meet its burden under Code § 16.1-283(C)

              and Code § 16.1-283(C)(2) and failed to prove by clear and convincing evidence all the statutory

              factors required for the termination of his parental rights. 1 Upon reviewing the record and briefs of

                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                     1
                      Father withdrew two other assignments of error previously designated. Therefore, this
              Court will not consider them.
the parties, we conclude that these appeals are without merit. Accordingly, we summarily affirm

the decision of the trial court. See Rule 5A:27.

                                        BACKGROUND

       We view the evidence in the light most favorable to the prevailing party below and grant

to it all reasonable inferences fairly deducible therefrom. See Logan v. Fairfax Cnty. Dep’t of

Human Dev., 13 Va. App. 123, 128, 409 S.E.2d 460, 462 (1991).

       Father had two children with Jessica Young (mother). In September 2009, the children

were living with mother in a garage on the maternal grandmother’s property. The Department

received a referral alleging physical neglect and inadequate supervision. For several months, the

Department attempted to contact father. Father informed the Department that he had concerns

about the children living with mother, but he was unable to care for them. The Department also

learned that there was a protective order in effect which required no contact between father and

mother, except for visitation exchanges. Father admitted that he and mother were not complying

with the protective order.

       In June 2010, the Department received a second report of abuse or neglect and inadequate

supervision. The Department investigated the situation and removed the children from mother’s

care. The Department tried to reach father by telephone, but was unsuccessful. The children

were placed in foster care. Father eventually contacted the Department and told them that he

could not take the children.

       The Department established several requirements for father to obtain custody. Father

needed to complete a substance abuse evaluation, a parental capacity evaluation, the Clean and

Healthy Home workshop, a budgeting workshop, and a child safety workshop. He also was

required to attend visitation regularly, maintain employment, and maintain appropriate housing.




                                               -2-
          In August 2011, the Department filed petitions for termination of parental rights, and in

September 2011, the juvenile and domestic relations district court (the JDR court) terminated

father’s parental rights. Father appealed to the circuit court.

          At the time of the trial in December 2011, father completed the Clean and Healthy Home

workshop and maintained employment. He attended the majority of the visitations, but was late

on several occasions. Father did not interact with the children enough for the visitation monitor

to assess his parenting skills. He also continued to have contact with mother, and domestic

violence persisted between them. In addition, father did not maintain adequate housing and

never indicated that he intended to obtain custody of the children. He wanted his mother or the

children’s mother to have custody.

          After a two-day hearing in December 2011, the trial court terminated father’s parental

rights and entered final orders on March 5, 2012. These appeals followed.

                                              ANALYSIS

          Father argues that the evidence was insufficient to terminate his parental rights and

contends the Department did not comply with Code § 16.1-283.

          “Where, as here, the court hears the evidence ore tenus, its finding is entitled to great

weight and will not be disturbed on appeal unless plainly wrong or without evidence to support

it.” Martin v. Pittsylvania Cnty. Dep’t of Soc. Servs., 3 Va. App. 15, 20, 348 S.E.2d 13, 16

(1986) (citations omitted). When considering termination of parental rights, “the paramount

consideration of a trial court is the child’s best interests.” Logan, 13 Va. App. at 128, 409 S.E.2d

at 463.

          The Department sought termination under Code § 16.1-283(C)(2). At the conclusion of

the trial, the trial court initially referred to Code § 16.1-283(C)(1) as the code section under

which the Department sought termination. The trial court applied Code § 16.1-283(C)(1) to its

                                                  -3-
ruling. The trial court noted that father had approximately eighteen months to complete the

Department’s requirements and present himself as an option for custody, but he did not do so.

After the trial court issued its ruling, the Department clarified for the record that it was

proceeding under Code § 16.1-283(C)(2), not Code § 16.1-283(C)(1). The trial court read Code

§ 16.1-283(C)(2) to father and then explained, “It is also appropriate to terminate under (C)(2),

and the evidence is sufficient for that; and obviously it’s also in the girls’ best interest.”

        Code § 16.1-283(C)(2) provides that a court may terminate parental rights if:

                The parent or parents, without good cause, have been unwilling or
                unable within a reasonable period of time not to exceed twelve
                months from the date the child was placed in foster care to remedy
                substantially the conditions which led to or required continuation
                of the child’s foster care placement, notwithstanding the
                reasonable and appropriate efforts of social, medical, mental health
                or other rehabilitative agencies to such end.

        The trial court discussed at length how father did not remedy his situation while the

children were in foster care. He did not attend the requisite classes, nor did he obtain suitable

housing. Although father visited with the children while they were in foster care, he was late on

several occasions and missed five out of twenty-one sessions. His interactions with the children

were limited, and the visitation monitor could not assess his parenting skills. Furthermore, father

did not participate in any parenting classes. The trial court’s explanation for termination under

Code § 16.1-283(C)(2) was sufficient.

        When the children entered foster care, they were not potty trained and had no structure.

They had difficulty sleeping and had limited verbal skills. Once they were placed in a foster

home, the children progressed. They had access to speech therapy, which improved their

language skills. They were less aggressive and became involved in extracurricular activities.

The trial court did not err in finding that termination was in the children’s best interests.




                                                  -4-
       Father also argues that the trial court erred by not stating in its order that he failed to

remedy the situation which led to the children being in foster care. However, as stated above, the

trial court explained in its ruling that father failed to meet the Department’s requirements during

the eighteen months that the children were in foster care. Furthermore, the order states that the

Department sought termination under Code § 16.1-283(C)(2) and that the children had been in

the Department’s custody since June 18, 2010. 2 Father asserted that the Department placed too

much emphasis on his criminal history and that father could not “remedy” his criminal past.

However, when issuing its ruling, the trial court focused on father’s lack of adequate housing and

his lack of compliance with the Department’s requirements, not father’s criminal history. The

trial court stated, “You didn’t do anything. You didn’t do what they wanted you to do, and you

didn’t do what you thought you might need to do.”

       Contrary to father’s argument, the trial court did not abuse its discretion in holding that

termination of father’s parental rights was in the children’s best interests and that there was

sufficient evidence to terminate his parental rights.

                                          CONCLUSION

       For the foregoing reasons, the trial court’s ruling is summarily affirmed. Rule 5A:27.

                                                                                             Affirmed.




       2
          Father raised an additional argument on appeal that the children had not been in the
Department’s continuous custody since June 18, 2010 because the JDR court awarded custody to
his parents for a brief time before the circuit court reversed that ruling. Father contends the
Department did not wait the requisite twelve months after the children were back in its care
before filing the petitions for termination of parental rights. Father did not make this argument
to the trial court; therefore, we will not consider it. Rule 5A:18; Ohree v. Commonwealth, 26
Va. App. 299, 308, 494 S.E.2d 484, 488 (1998).
                                                  -5-